Name: Commission Regulation (EC) NoÃ 182/2009 of 6Ã March 2009 amending Regulation (EC) NoÃ 1019/2002 on marketing standards for olive oil
 Type: Regulation
 Subject Matter: marketing;  processed agricultural produce
 Date Published: nan

 7.3.2009 EN Official Journal of the European Union L 63/6 COMMISSION REGULATION (EC) No 182/2009 of 6 March 2009 amending Regulation (EC) No 1019/2002 on marketing standards for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Articles 113(1)(a) and 121(a) in conjunction with Article 4 thereof, Whereas: (1) It is desirable to clarify that the name under which olive oils and olive-pomace oils are sold should be one of the descriptions laid down by the common organisation of agricultural markets. Supplementary information on each of the categories of oil defined should also appear on the labelling, but not necessarily close to the name under which the product is sold. For goods containing olive oil, neither the labelling of the description, nor, therefore, of the supplementary information should be required. (2) Commission Regulation (EC) No 1019/2002 (2) established optional arrangements for the labelling of the origin of olive oil although the aim was a system involving the compulsory labelling of the origin for extra virgin and virgin olive oil, in order to reflect the fact that, as a result of agricultural traditions and local extraction and blending practices such oils may be of quite different taste and quality depending on their geographical origin. Optional arrangements implemented since then proved not to be sufficient to avoid consumer misleading as to the real characteristics of virgin oils to this regard. In addition, since 2002, Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (3) established traceability rules, applicable since 1 January 2005. The experience gained by operators and administrations in this matter allows making the labelling of the origin compulsory for extra virgin and virgin olive oil. (3) In the Community, a significant share of extra virgin and virgin olive oils is composed of blends of oils originating from various Member States and third countries. Simple provisions should be laid down for the labelling of the origin of such blends. Such simple rules make it possible deleting the former provisions on labelling of a predominant origin, complex to implement, difficult to control and potentially misleading. (4) Certain terms describing the organoleptic characteristics referring to taste and/or smell of extra virgin and virgin olive oils have been recently defined by the International Olive Council (IOC) in its revised method for the organoleptic assessment of virgin olive oils. The use of such terms on the labelling of extra virgin and virgin olive oils should be reserved to oils that have been assessed following the corresponding method of analysis. Transitional arrangements are needed for certain operators presently using the reserved terms. (5) Several Member States have maintained national regulations prohibiting the production of blends of olive oil with other seed oils for internal consumption purposes so as to preserve their traditions and a certain production quality at national level. The provisions of Regulation (EC) No 1019/2002 do not apply to tuna and sardines, covered respectively by Council Regulation (EEC) No 1536/92 of 9 June 1992 laying down common marketing standards for preserved tuna and bonito (4) and by Council Regulation (EEC) No 2136/89 of 21 June 1989 laying down common marketing standards for preserved sardines (5). For reasons of clarity, these aspects should be clearly mentioned in Regulation (EC) No 1019/2002. (6) Regulation (EC) No 1019/2002 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1019/2002 is amended as follows: 1. Article 1(1) is replaced by the following: 1. Without prejudice to Directive 2000/13/EC and Council Regulation (EC) No 510/2006 (6), this Regulation lays down specific standards for retail-stage marketing of the olive oils and olive-pomace oils referred to in points 1(a) and (b), 3 and 6 of Annex XVI to Regulation (EC) No 1234/2007. 2. Article 3 is amended as follows: (a) the following paragraph is inserted before the first paragraph: Descriptions in accordance with Article 118 of Regulation (EC) No 1234/2007 shall be considered as the name under which the product is sold as referred to in Article 3(1)(1) of Directive 2000/13/EC.; (b) in the first paragraph, which becomes the second paragraph, the introductory words are replaced by the following: The labelling of oils as referred to in Article 1(1) shall bear, in clear and indelible lettering, in addition to the description referred to in the first paragraph, but not necessarily close to it, the following information on the category of oil:; 3. Article 4 is amended as follows: (a) in paragraph 1, the first subparagraph is replaced by the following first and second subparagraphs: Extra virgin olive oil and virgin olive oil as defined in points 1(a) and (b) of Annex XVI to Regulation (EC) No 1234/2007 shall bear a designation of origin on the labelling. Products defined in points 3 and 6 of Annex XVI to Regulation (EC) No 1234/2007 shall not bear any designation of origin on the labelling.; (b) paragraph 2 is replaced by the following: 2. Designations of origin referred to in paragraph 1 shall only consist of: (a) in the case of olive oils originating, in accordance with the provisions of paragraphs 4 and 5, from one Member State or third country, a reference to the Member State, to the Community or to the third country, as appropriate; or, (b) in the case of blends of olive oils originating, in accordance with the provisions of paragraphs 4 and 5, from more than one Member State or third country, one of the following mentions, as appropriate: (i) blend of Community olive oils  or a reference to the Community; (ii) blend of non-Community olive oils  or a reference to non-Community origin; (iii) blend of Community and non-Community olive oils  or a reference to Community and non-Community origin; or (c) a protected designation of origin or a protected geographical indication referred to in Regulation (EC) No 510/2006, in accordance with the provisions of the product specification concerned.; (c) paragraph 6 is deleted; 4. Article 5 is amended as follows: (a) Point (c) is replaced by the following: (c) indications of organoleptic properties referring to taste and/or smell may appear only for extra virgin and virgin olive oils; the terms referred to in paragraph 3.3 of Annex XII to Regulation (EEC) No 2568/91 may appear on the labelling only if they are based on the results of an assessment carried out following the method provided for in Annex XII to Regulation (EEC) No 2568/91. (b) The following second paragraph is added: Products sold under trademarks whose registration was applied for no later than 1 March 2008 and which contain at least one of the terms referred to in paragraph 3.3 of Annex XII to Regulation (EEC) No 2568/91 may not comply with the requirements of Article 5(c) of Regulation (EC) No 1019/2002 until 1 November 2011.; 5. Article 6 is amended as follows: (a) In paragraph 1, the following third subparagraph is added: Member States may prohibit the production in their territory of blends of olive oil and other vegetable oils referred to in the first subparagraph for internal consumption. However, they may not prohibit the marketing on their territory of such blends coming from other countries and they may not prohibit the production on their territory of such blends for marketing in another Member State or for exportation. (b) In paragraph 2, the first subparagraph is replaced by the following: With the exception of tuna in olive oil referred to in Council Regulation (EEC) No 1536/92 (7) and sardines in olive oil referred to in Council Regulation (EEC) No 2136/89 (8), where the presence of oils as referred to in Article 1(1) of this Regulation in a foodstuff, other than those referred to in paragraph 1 of this Article, is highlighted on the labelling elsewhere than in the list of ingredients, using words, images or graphics, the trade description of the foodstuff shall be directly followed by the percentage of oils as referred to in Article 1(1) of this Regulation relative to the total net weight of the foodstuff. (c) Paragraph 3 is replaced by the following: 3. The descriptions referred to in the first paragraph of Article 3 can be replaced by the words olive oil  on the labelling of products referred to in paragraphs 1 and 2 of this Article. However, where olive-pomace oil is present, the words olive oil  shall be replaced by the words olive-pomace oil . (d) The following paragraph 4 is added: 4. The information referred to in the second paragraph of Article 3 is not required on the labelling of products referred to in paragraphs 1 and 2 of this Article.; 6. point (b) of Article 8(2) is replaced by the following: (b) an operators organisation in that Member State referred to in Article 125 of Regulation (EC) No 1234/2007;; 7. the first subparagraph of Article 9(2) is replaced by the following: For the purpose of verifying indications as referred to in Articles 4, 5 and 6, the Member States concerned may introduce arrangements for approving establishments whose packaging facilities are situated in their territory. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2009. By way of derogation from the second paragraph, products which have been legally manufactured and labelled in the Community or legally imported into the Community and put into free circulation before 1 July 2009 may be marketed until all stocks are used up. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 155, 14.6.2002, p. 27. (3) OJ L 31, 1.2.2002, p. 1. (4) OJ L 163, 17.6.1992, p. 1. (5) OJ L 212, 22.7.1989, p. 79. (6) OJ L 93, 31.3.2006, p. 12.; (7) OJ L 163, 17.6.1992, p. 1. (8) OJ L 212, 22.7.1989, p. 79.